In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  12-­‐‑3897  
ANDREW  ORTONY,  
                                                            Plaintiff-­‐‑Appellant,  
                                         v.  

NORTHWESTERN  UNIVERSITY,  
                                                           Defendant-­‐‑Appellee.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
              No.  12  C  5475  —  George  M.  Marovich,  Judge.  
                          ____________________  

    ARGUED  OCTOBER  8,  2013  —  DECIDED  DECEMBER  3,  2013  
                 ____________________  

    Before  BAUER,  POSNER,  and  EASTERBROOK,  Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   Andrew   Ortony   was   a   Pro-­‐‑
fessor   of   Psychology,   Computer   Science,   and   Education   at  
Northwestern  University.  In  2007  he  asked  his  Dean,  Penel-­‐‑
ope  Peterson,  for  a  year’s  leave  so  that  he  could  visit  another  
university.   Dean   Peterson   made   a   counterproposal:   She  
would   authorize   paid   leave   during   calendar   year   2008   and  
for   the   2011–12   academic   year,   if   Ortony   would   promise   to  
No.  12-­‐‑3897                                                                2  

teach   during   the   intervening   time   and   then   retire.   Discus-­‐‑
sions  during  May  and  June  2007  led  to  a  concrete  proposal,  
in  the  form  of  a  letter  from  Peterson  to  Ortony.  The  key  par-­‐‑
agraph   states:   “At   your   request,   I   will   accept   your   resigna-­‐‑
tion  from  the  Northwestern  University  faculty  effective  with  
your   retirement   on   August   31,   2012.   In   recognition   of   your  
many  years  of  service  to  the  School  of  Education  and  Social  
Policy  (SESP),  I  will  recommend  your  appointment  as  an  un-­‐‑
salaried   Professor   Emeritus   effective   immediately   thereaf-­‐‑
ter.”   The   remaining   paragraphs   spell   out   when   Ortony  
would   be   on   leave   with   full   salary,   when   he   would   carry   a  
full  teaching  load,  and  conditions  under  which  he  could  re-­‐‑
tire   or   resign   before   August   2012   yet   retain   the   benefit   of  
paid  leave.  Ortony  signed  the  letter  on  June  25,  2007.  
     When  reminded  in  2011  that  his  final  year  on  the  tenured  
faculty   would   be   on   leave   with   pay,   and   that   he   would   as-­‐‑
sume  emeritus  status  in  August  2012,  Ortony  balked.  He  in-­‐‑
sisted  that  he  did  not  want  to  retire  and  had  not  agreed  to  do  
so.   He   filed   a   charge   under   the   Age   Discrimination   in   Em-­‐‑
ployment  Act,  29  U.S.C.  §626,  and  sued  when  the  EEOC  au-­‐‑
thorized   him   to   do   so.   The   district   court   granted   judgment  
for  the  University  on  the  pleadings,  ruling  that  the  2007  con-­‐‑
tract  forecloses  any  contention  that  Ortony  had  been  fired  on  
account   of   age.   2012   U.S.   Dist.   LEXIS   169380   (N.D.   Ill.   Nov.  
29,  2012).  
     The   ADEA   entitles   employees   to   continue   working   as  
long  as  they  can  perform  the  job  satisfactorily,  but  it  allows  
them  to  trade  this  right  for  something  they  value  more,  such  
as  retirement  packages.  Northwestern  did  not  terminate  Or-­‐‑
tony’s   appointment;   instead   it   bought   out   his   tenure   by  
promising  him  five  years’  pay  for  three  years’  work,  an  offer  
3                                                                 No.  12-­‐‑3897  

that   Ortony   accepted   in   2007—and   the   fact   that   he   had  
changed   his   mind   by   2011   does   not   make   the   2007   contract  
any  the  less  binding.  
     Ortony  contends  that  the  University  discriminates  by  of-­‐‑
fering  retirement  packages  to  older  but  not  younger  profes-­‐‑
sors.   If   that’s   so,   then   all   retirement   (and   early-­‐‑retirement)  
offers   violate   the   ADEA,   because   employers   don’t   make  
such  offers  to  newly  hired  workers.  Like  other  circuits,  how-­‐‑
ever,  we  have  held  that  offers  of  retirement  packages  do  not  
violate   the   ADEA.   Retirement   packages,   including   buyouts  
of  tenure,  are  a  benefit  of  age  because  they  are  the  sort  of  of-­‐‑
fer  one  would  pay  to  receive,  rather  than  pay  to  avoid.  Henn  
v.   National   Geographic   Society,   819   F.2d   824   (7th   Cir.   1987).  
Older   workers   have   an   option   (the   opportunity   to   be   paid  
for   resigning)   that   younger   workers   lack—and   the   ADEA  
does   not   forbid   offers   that   favor   older   workers   over   their  
younger  colleagues.  
     The  district  court  did  not  say  much  about  the  merits,  rul-­‐‑
ing  that  Ortony  filed  his  charge  beyond  the  300  days  allowa-­‐‑
ble   in   Illinois.   Ortony   signed   the   contract   in   June   2007   but  
did   not   file   a   charge   until   November   29,   2011.   He   contends  
that  the  300  days  did  not  start  until  he  was  reminded,  in  Feb-­‐‑
ruary   2011,   that   his   fall   2011   classes   would   be   reassigned  
(because,   under   the   contract,   he   was   to   spend   the   2011–12  
academic  year  on  paid  leave).  The  time  to  file  a  charge  under  
the   ADEA   does   not   begin   with   reminders,   however.   Nor  
does  it  begin  on  the  last  date  of  employment.  It  begins  when  
an   employee   learns   definitively   that   he   will   be   let   go,   be-­‐‑
cause  that  decision  is  the  act  said  to  be  discriminatory.  Time  
runs  from  the  discrimination,  not  from  the  date  the  adverse  
effects  commence.  See,  e.g.,  Chardon  v.  Fernandez,  454  U.S.  6  
No.  12-­‐‑3897                                                                 4  

(1981);  Delaware  State  College  v.  Ricks,  449  U.S.  250  (1980);  Lev-­‐‑
er  v.  Northwestern  University,  979  F.2d  552  (7th  Cir.  1992).  Cf.  
Lewis  v.  Chicago,  560  U.S.  205,  210–12  (2010).  
     Ortony  tells  us  that  those  decisions  are  irrelevant  because  
he  “construed  the  [contract]  to  set  out  a  tentative  plan  under  
which  he  could  leave  the  University,  if  he  chose  to  do  so,  in  
five  years.”  Yet  the  construction  of  a  contract  is  an  objective  
exercise;   private   beliefs   and   meanings   do   not   matter.   See,  
e.g.,  Draper  v.  Martin,  664  F.3d  1110,  1115  (7th  Cir.  2011);  Sky-­‐‑
com  Corp.  v.  Telstar  Corp.,  813  F.2d  810  (7th  Cir.  1987).  Even  a  
Professor  of  English  who  agrees  with  Jacques  Derrida  about  
the   uncertain   meaning   of   most   language   is   bound   by   his  
contracts.   Ortony   does   not   contend   that   he   communicated  
his   idiosyncratic   understanding   to   Dean   Peterson   during  
their  negotiations.  And  no  reasonable  person  could  think  Or-­‐‑
tony’s   understanding   correct.   The   critical   language,   which  
we   have   quoted,   says   that   Ortony   resigns   effective   August  
31,   2012.   The   contract   gives   him   an   option   to   retire   earlier,  
but  not  an  option  to  remain  later.  Ortony’s  professed  under-­‐‑
standing   of   the   contract   would   make   it   one-­‐‑sided:   North-­‐‑
western  would  give  him  full  pay  for  two  years  during  which  
he  did  no  work,  while  he  would  not  promise  anything  in  re-­‐‑
turn.  People  pay  to  acquire  options;  they  do  not  get  options  
(and  two  years’  pay)  handed  to  them  for  nothing.  
    According   to   Ortony,   Lawrence   Dumas,   Northwestern’s  
Provost,   agreed   with   his   understanding   of   the   contract   at   a  
lunch   meeting   on   July   30,   2007.   Provost   Dumas   was   suffer-­‐‑
ing  from  a  brain  tumor  at  the  time;  he  resigned  in  September  
2007  and  died  in  November  2008.  Ortony  first  described  his  
version   of   the   conversation   with   Provost   Dumas   long   after  
the  latter’s  death,  which  left  Northwestern  unable  to  contest  
5                                                              No.  12-­‐‑3897  

his   version   of   the   conversation.   This   illustrates   one   of   the  
reasons   why   the   period   of   limitations   in   employment-­‐‑
discrimination  cases  is  short.  At  all  events,  Ortony  does  not  
contend  that  Provost  Dumas  was  interpreting  any  particular  
language   in   the   contract.   What   Provost   Dumas   thought   or  
assumed  in  July  2007  is  no  more  relevant  than  what  Profes-­‐‑
sor  Ortony  thinks  today.  To  repeat:  judges  understand  writ-­‐‑
ten  agreements  to  mean  what  reasonable  people  understand  
them  to  mean.  The  potential  exception  for  parol  evidence  is  
limited   to   understandings   that   the   contracting   parties   ex-­‐‑
changed  during  negotiations—and  Ortony  does  not  contend  
that   during   negotiations   he   alerted   Dean   Peterson   to   his  
view  that  the  contract  gave  him  an  option  to  retire  (an  option  
he   held   without   need   of   any   contract),   while   imposing   on  
Northwestern  a  duty  to  give  him  two  years  of  paid  leave.  
     Ortony  therefore  loses  twice  over:  the  charge  of  discrimi-­‐‑
nation  was  late,  and  his  substantive  claim  of  discrimination  
is  feeble.  He  struck  a  bargain  with  Northwestern  University,  
received   the   benefits   it   promised,   and   must   accept   the   det-­‐‑
riments.  
                                                                  AFFIRMED